Citation Nr: 1409424	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a low back strain with degenerative changes, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for radiculopathy, right lower extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

Historically, by rating action in March 2000 service connection was granted for a low back strain with degenerative changes and a 10 percent evaluation was assigned.  By rating action in April 2007, the 10 percent evaluation for a low back strain was increased to 20 percent.

By rating action in August 2008, an increased evaluation for a low back strain was denied.  By rating action in June 2009, service connection was granted for radiculopathy, right, lower extremity and a 10 percent evaluation was assigned.  The Veteran perfected an appeal to these decisions in August 2009.  

The Veteran has filed numerous claims over the years and service connection is currently in effect for 10 disabilities.  By rating action in February 2004, a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities was granted.

The Veteran testified in July 2010 at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted disabilities.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The issue of entitlement to an increased evaluation for a low back strain is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

In an October 2009 written submission, prior to promulgation of a decision in the appeal, the Veteran expressed satisfaction with the 10 percent rating assigned to right, lower extremity radiculopathy, and withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for right, lower extremity radiculopathy, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2009 written statement from the Veteran, he notified the Board that he was satisfied with a 10 percent rating assigned to right, lower extremity radiculopathy, and he stated that he desired to withdraw his perfected appeal for an increased rating for radiculopathy, right leg.

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  

As of October 2009, the date that the Board received the above letter and motion to withdraw, the Board had not yet issued a final decision on the appeal for a higher rating for radiculopathy, right leg.  The October 2009 statement and motion to withdraw are in writing, and include the Veteran's claim number, and clearly express his desire to withdraw the current appeal.  Therefore, the Veteran's withdrawal of the appeal is valid. 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board on the claim at issue is not appropriate and the Veteran's appeal should be dismissed.  Id.  


ORDER

Entitlement to an increased evaluation for radiculopathy, right lower extremity, currently evaluated as 10 percent disabling, is dismissed.


REMAND

During the July 2010 hearing, the Veteran testified that his lumbar strain had worsened since first diagnosed.  He was mobile at that time but he was now in constant pain.  He had sleep problems.  He could not do yard work or do any long distance walking.  Hearing transcript pp. 3-5.  In numerous statements and treatment records, the Veteran reports that his condition has continued to worsen.   His last VA examination was in March 2010. 

During the March 2010 VA examination, the Veteran reported that his lumbar disorder has been increasing through the years and had progressively worsened.  He reported constant pain day and night which radiated down below the knees to the toes.  He described the pain as 7 on a scale of 10.  The Veteran has not worked since 2003. 

Range of motion (ROM) testing revealed flexion to 35 degrees, extension to 10 degrees, right and left lateral rotation to 10 degrees, right and left lateral flexion to 10 degrees.  There was objective evidence of pain throughout the ROM with no additional loss of motion following 3 repetitions.  Gait was markedly limited and slow.  The examiner, however, did not address flare-ups or whether there would be any loss of function on flare-up.  

The Board notes that the examination is therefore inadequate for rating purposes.  In this regard, the Board notes that since 2005, the United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  Because the Board must consider whether limitation of motion may establish a basis for a higher rating, remand is necessary.  Without further clarification of the Veteran's range of motion in his lumbar spine during flare-ups, the Board is without medical expertise to determine the current severity of the disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As the findings in this report appear to be insufficient so as to assess the precise severity of the Veteran's disability, an additional VA examination of the Veteran is warranted.   In addition, given that it has been almost four years since the most recent VA examination of the low back, and in light of the above, the Board finds another VA examination is necessary.

Recent medical records regarding the Veteran's treatment at the Columbia VA Medical Center (VAMC) and the Moncrief Army Community Hospital should be associated with the claims folder or Virtual VA.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical records regarding the Veteran's treatment for his lumbar spine by the Columbia VAMC; Moncrief Army Community Hospital; or other sources, dated from March 2010 to the present, and from any additional VA and non-VA medical providers identified by him.  

2. The RO/AMC shall schedule the Veteran for a VA orthopedic and neurologic examination to determine the nature and severity of his service-connected lumbar strain.  The claims file including the additional records obtained subsequent to this Board remand must be made available to the examiner.  The examiner must interview the Veteran as to all symptoms and limitations resulting from service connected disabilities of the lumbar spine. 

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  In the examination report, the examiner must delineate all symptoms or pathology attributable to the service-connected lumbar strain.  The examiner should assess the severity of each symptom and specifically note whether and to what extent there is functional loss consisting of the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 

The examiner must also identify any associated neurological deformities associated with the service-connected lumbar spine disorder, to include any radiculopathy or neuropathy of the extremities, and any associated bladder or bowel impairment.  The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.

For each disability, the examiner must state whether it results in loss of motion due to pain, excess fatigability, weakened movement, or incoordination, and if there is such loss of motion, the examiner must state at what point, in degrees of extension and/or flexion, the loss of motion occurs.  The examiner must provide a complete rationale for all opinions rendered. 

3. After ensuring that the examination report is adequate and in compliance with the directive above, readjudicate the issue of entitlement to an increased rating for lumbar strain with degenerative changes.

4.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate opportunity to respond prior to returning the matter to the Board. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


